Citation Nr: 0710587	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.  Also in 
July 2001, the RO issued a notice of the decision, and the 
veteran timely filed a Notice of Disagreement (NOD).  
Subsequently, in January 2002 the RO provided a Statement of 
the Case (SOC), and thereafter, in April 2002, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in September 2002 
and December 2002.  

The veteran initially had requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in July 
2002, opting instead to partake in an informal conference 
with a Decision Review Officer (DRO).  On appeal in October 
2003, the Board remanded the case for additional development, 
to include providing proper Veterans Claims Assistance Act 
(VCAA) notice, soliciting a letter from the veteran 
comprehensively describing the alleged stressors that he 
believed resulted in his PTSD, to include specific dates and 
locations of attacks, and requesting verification of said 
stressors from the United States Armed Services Center for 
Research of Unit Records (USACURR) (now known as the United 
States Army and Joint Services Records Research Center 
(JSRRC)).  The Board also specifically directed the AMC to 
ask the USACURR "to comment on whether there is evidence 
that the veteran's engineer unit had convoys which were 
subject to enemy attacks during the time and at the places 
identified by the veteran."  The Appeals Management Center 
(AMC) provided an SSOC in August 2005.   

The Board finds that the AMC failed to comply with the 
October 2003 Remand directive, specifically, it did not 
attempt to corroborate all of the veteran's claimed 
stressors, to include an alleged June 1969 incident, and did 
not request that the USACURR comment on whether evidence 
suggested that the veteran's engineer unit had convoys 
subjected to enemy attacks during the time and places 
identified by the veteran, as specifically directed by the 
Board in its October 2003 Remand Order.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).   
The veteran, through his accredited representative, 
highlighted these deficiencies in his March 2007 Appellate 
Brief Presentation, however, because the Board has granted 
the veteran's service connection claim, the it need not 
further address the deficiencies of the AMC action.  


FINDINGS OF FACT

1.	The veteran did not engage in combat with the enemy.

2.	There is medical evidence of a current PTSD diagnosis as 
well as a causal relationship between this diagnosis and 
the veteran's active service, and the veteran's claimed 
in-service stressor has been corroborated by credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
PTSD is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  It should be noted, 
however, that the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, -- F.3d --, 2007 W.L. 519240, *1 
(Fed. Cir) (noting that "in order for a veteran to be able 
to show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272. 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is  unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 2007 W.L. 519240, *2 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
The veteran's Record of Assignments indicates that he served 
as a bridge helper with the 553rd Engineering Company and was 
also attached to the 509th Engineering Company.  None of his 
service records, to include notations of awards and 
decorations, denote combat service, and no additional 
evidence has been received that would indicate that the 
veteran participated in combat with the enemy.  

The USACURR report obtained by the AMC conveys that the base 
camp of the 553rd Engineering Company came under hostile 
rocket attack in September 1969, injuring at least one 
soldier with shrapnel.  

As reflected in a June 2000 VA medical report by A.H., a 
licensed social worker, the veteran received a provisional 
diagnosis of PTSD.  In addition, as noted in the Board's 
October 2003 Remand, a September 2001 report by L.W., MS, 
indicates that the veteran had PTSD associated with his 
active service in Vietnam.  It is apparent that both social 
workers have expertise in the field of mental health.  

b. Discussion 
The Board determines that the evidence supports the veteran's 
claim for service connection for PTSD.  VA psychiatric out-
patient clinic records dated in recent years show that the 
veteran has been evaluated and treated on numerous occasions 
for variously diagnosed psychiatric disorders, to include 
PTSD.  The Board also accepts the June 2000 and September 
2001 diagnoses of PTSD made by mental health social workers 
and the opinion in the latter report indicating a casual link 
between the veteran's current PTSD and his alleged in-service 
stressor.  In addition, while the evidence does not suggest 
that the veteran engaged in combat with the enemy, it does 
conclude that the USACURR report verified the veteran's 
claimed in-service stressor in that it documented that his 
company, the 553rd Engineering Company, came under hostile 
rocket attack in September 1969.  While the Record of 
Assignments and other service records do not specifically 
indicate that the veteran was in close proximity to the 
rocket attacks or participated in them, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Pentecost, 16 Vet. App. at 128 
(determining that the veteran's "presence with his unit at 
the time . . . attacks occurred corroborates his statement 
that he experienced such attacks personally" and holding 
that a veteran need not "corroborate his actual proximity to 
and participation in the rocket attacks" on his base).  

In view of the foregoing, the Board finds that there ample 
medical evidence to show that the veteran meets the 
diagnostic criteria for current PTSD, sufficient evidence to 
verify his claimed in-service stressor and a competent 
opinion linking that stressor to his PTSD.  As to the latter 
question of a nexus, there is no competent contrary opinion 
of record.  Accordingly, service connection for PTSD is 
warranted.    

ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


